Citation Nr: 1710117	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 until May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim in August 2013 and February 2016.  The claim has since returned for further appellate consideration.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's degenerative arthritis of the thoracolumbar spine is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because service connection is being granted.  Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

II.  Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that his low back disability is related to service.  He contends that he injured his back twice, while playing in a sports game and falling off a tank, during military service.  See November 2013 statement.  

His service treatment records (STRs) show the Veteran was hospitalized for one week after an injury during a basketball game in April 1973.  See April 1973 Statement of Medical Examination and Duty Status.  After the injury, the Veteran reported recurrent back pain throughout his remaining service.  See May 1977 Report of Medical History.  

His VA and private treatment records show continued treatment for low back pain.

A December 2009 VA examiner diagnosed lumbar degenerative joint disease (DJD) and degenerative disc disease (DDD).  The examiner acknowledged the April 1973 in-service injury and the Veteran's ongoing back symptoms in service.  However, the examiner found no clear direct or indirect evidence of any service connection by way of a low back injury due to the limited evidence in the file.  The examiner concluded it was less likely as not that the documented event in April 1973 was the cause of the Veteran's currently symptomatic multilevel degenerative disc and facet arthritis as opposed to age and genetic related deterioration.

Following the August 2013 Board remand, an additional opinion was provided.  The October 2013 opinion concluded the Veteran sustained a minor injury to his back during service and that injury did not result in any chronic back condition or residuals.  He found no indication of a more significant injury that would have persisted.  In addition, the examiner concluded it was most likely that the Veteran had a back strain during service, which healed without residuals.  Further, the examiner believed the Veteran's current back condition had its onset after service during the his years of physical labor (construction, carpentry, welding, janitorial work), along with age related wear and tear on the lumbar spine.  Therefore, the examiner determined the Veteran's current back condition of lumbar DJD/DDD was less likely than not to have originated during active duty service or be otherwise etiologically related to service.

The Veteran was afforded an additional VA examination in April 2016 by the October 2013 examiner.  After reviewing the updated record, he determined the Veteran sustained a significant back injury during service, which required one week of hospitalization.  The Veteran also had recurrent back pain since leaving the military without any other cause for his back condition being identified after service.  For these reasons, the examiner concluded the Veteran's current back condition is at least as likely as not causally or etiologically related to his military service.

Based on this evidence, the Board finds that all doubt should be resolved in the Veteran's favor, and that service connection should be granted for arthritis of the thoracolumbar spine.  The record shows that he has a current diagnosis and in-service injury.  In addition, he has sought treatment since separation.  The positive opinion by the second VA examiner provides a nexus between his current disability and the April 1973 in-service injury.  The evidence is in equipoise, and the Board finds service connection is warranted.  





ORDER

Service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


